 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                     No. CR-19-00692-001-TUC-RM (BGM)
10                 Plaintiff,                       ORDER
11    v.
12    Francisco Munoz Lutz,
13                 Defendant.
14
15         On July 19, 2019, Magistrate Judge Bruce G. Macdonald issued a Report and
16   Recommendation (“R&R”) (Doc. 30), recommending that this Court grant Defendant
17   Francisco Munoz Lutz’s Motion to Dismiss (Doc. 20) and dismiss the indictment in the
18   above-captioned case with prejudice. The Government filed an Objection. (Doc. 31.) The
19   Court then ordered supplemental briefing (Doc. 34; see also Docs. 35, 36) and held oral
20   argument (Doc. 42). For the following reasons, the Government’s Objection will be
21   overruled, Judge Macdonald’s R&R will be accepted and adopted, and Defendant’s Motion
22   to Dismiss will be granted.
23   I.    Background
24         Defendant was arrested on February 22, 2019. At a detention hearing held on
25   February 27, 2019, Magistrate Judge Jacqueline M. Rateau ordered Defendant released on
26   conditions. (Docs. 4, 5.) A preliminary hearing was set for March 4, 2019 (Doc. 2), but
27   Defendant did not appear because he was being held in the custody of U.S. Immigration
28   and Customs Enforcement (“ICE”) (Doc. 9). The preliminary hearing was continued to
 1   March 6, 2019 (Doc. 9), but again Defendant did not appear because he was being held in
 2   ICE custody (Doc. 10). The preliminary hearing was again continued, this time to March
 3   11, 2019 (Doc. 10), on which date Defendant appeared via writ but the Government was
 4   not prepared to move forward (Doc. 12).
 5          Defendant was indicted on March 13, 2019 (Doc. 14) and arraigned on March 25,
 6   2019 (Doc. 17). He is charged with one count of conspiracy to possess with intent to
 7   distribute marijuana, one count of possession with intent to distribute marijuana, one count
 8   of conspiracy to import marijuana, and one count of importation of marijuana. (Doc. 14.)
 9          On April 23, 2019, Defendant filed a Motion to Dismiss (Doc. 20), alleging that his
10   ICE detention violated his rights under the Bail Reform Act and the Eighth Amendment,
11   and that dismissal with prejudice was an appropriate remedy. After Defendant’s Motion
12   was fully briefed (Docs. 22, 23), Judge Macdonald heard oral argument (Doc. 26).
13   Following oral argument, while the Motion was under advisement by Judge Macdonald,
14   Defendant filed a Factual Supplement (Doc. 29) advising that Defendant had been removed
15   from the United States to Mexico, and that defense counsel had been unable to make
16   contact with him following his removal. On July 19, 2019, Judge Macdonald issued the
17   pending R&R (Doc. 30), recommending that this Court grant Defendant’s Motion to
18   Dismiss.
19   II.    Standard of Review
20          A district judge “may accept, reject, or modify, in whole or in part, the findings or
21   recommendations” made by a magistrate judge. 28 U.S.C. § 636(b)(1). A district judge
22   must “make a de novo determination of those portions” of a magistrate judge’s “report or
23   specified proposed findings or recommendations to which objection is made.” Id.1
24   III.   Discussion
25          Judge Macdonald’s R&R finds that Defendant’s removal from the United States
26   violates his Sixth Amendment right to counsel, that the constitutional violation is solely
27   1
             The advisory committee’s notes to Rule 72(b) of the Federal Rules of Civil
     Procedure state that, “[w]hen no timely objection is filed, the court need only satisfy itself
28   that there is no clear error on the face of the record in order to accept the recommendation”
     of a magistrate judge. Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 addition.

                                                 -2-
 1   due to the actions of the Government, and that dismissal with prejudice is appropriate.
 2   (Doc. 30 at 3-4.) The Government filed an Objection, arguing that Judge Macdonald failed
 3   to address the issues and record placed before him by the parties in their pleadings and oral
 4   arguments, instead sua sponte identifying a Sixth Amendment issue and making findings
 5   unsupported by the record. (Doc. 31 at 6.) The Government argued that this Court should
 6   reject the R&R and deny Defendant’s Motion to Dismiss as moot. (Id. at 6-8.)
 7          This Court rejected the Government’s argument that Defendant’s Motion to Dismiss
 8   should be denied as moot, and ordered supplemental briefing addressing whether
 9   Defendant’s removal from the United States requires dismissal of the indictment with
10   prejudice. (Doc. 34.) Defendant’s Supplemental Brief argues that the Government is
11   asking this Court to protect its interest in prosecution when that interest was undermined
12   by the Government’s own constituent agencies. (Doc. 35 at 4.) Defendant complains that,
13   notwithstanding United States v. Santos-Flores, 794 F.3d 1088 (9th Cir. 2015),2 the
14   Government in this district has routinely sought the pretrial detention of non-citizen
15   defendants and then routinely disregarded release orders with respect to such defendants.
16   (Id. at 2-4.) Defendant argues that dismissal with prejudice is appropriate to deter the
17   Government’s conduct and promote respect for the law. (Id. at 4-6.)
18          The Government’s Supplemental Brief argues that Defendant’s Motion to Dismiss
19   relies solely on United States v. Trujillo-Alvarez, 900 F. Supp. 2d 1167 (D. Or. 2012) and
20   United States v. Laurean-Lozoya, No. CR-18-0700-TUC-RM (BGM), 2018 WL 5928169
21   (D. Ariz. Oct. 23, 2018), adopted by 2018 WL 5924181 (Nov. 13, 2018), and that both of
22   those cases have been called in doubt by United States v. Veloz-Alonso, 910 F.3d 266 (6th
23   Cir. 2018), United States v. Vasquez-Benitez, 919 F.3d 546 (D.C. Cir. 2019), and United
24   States v. Nunez, 928 F.3d 240 (3d Cir. 2019). (Doc. 36 at 3-4.) The Government further
25   argues that Trujllo-Alvarez does not support Defendant’s Motion.           (Id. at 4.)   The
26   Government continues to argue that the factual findings of Judge Macdonald’s R&R are
27
     2
           Defendant’s Supplemental Brief erroneously cites United States v. Santos-Flores,
28   650 F.2d 1149 (9th Cir. 2015); it appears that Defendant intended to cite United States v.
     Santos-Flores, 794 F.3d 1088 (9th Cir. 2015).

                                                 -3-
 1   unsupported by the record, and further argues that the R&R misapplies the applicable law
 2   by conflating the entire “Executive Branch” with “the investigatory or prosecutorial
 3   process” contemplated in United States v. Barrera-Moreno, 951 F.2d 1089, 1092 (9th Cir.
 4   1991). (Id. at 5-7.) Finally, the Government argues that dismissal with prejudice is
 5   permitted only in cases of flagrant prosecutorial misconduct, and here prosecutorial
 6   misconduct was not alleged or found. (Id. at 8.)
 7          This case involves a tension between lawful release orders under the Bail Reform
 8   Act (“BRA”) and actions taken by ICE under the Immigration and Nationality Act
 9   (“INA”). That tension results not from statutory language but from the failure of “two
10   Article II agencies” to “coordinate their respective efforts.” United States v. Barrera-
11   Omana, 638 F. Supp. 2d 1108, 1111-12 (D. Minn. July 23, 2009).
12          Under the BRA, any person charged with a criminal offense shall be released
13   pending trial—on personal recognizance, bond, or conditions—unless “the judicial officer
14   finds that no condition or combination of conditions will reasonably assure the appearance
15   of the person as required and the safety of any other person and the community[.]” 18
16   U.S.C. § 3142(e)(1); see also 18 U.S.C. § 3142(a)-(c). “[I]n determining whether there are
17   conditions of release that will reasonably assure the appearance of the person as required
18   and the safety of any other person and the community,” the BRA directs the judicial officer
19   to consider a number of factors involving the offense and the defendant. See 18 U.S.C. §
20   3142(g). Immigration status is not among those factors. Santos-Flores, 794 F.3d at 1090.
21   Because “the risk of nonappearance referenced in 18 U.S.C. § 3142 must involve an
22   element of volition,” a district court cannot rely on the existence of an ICE detainer and
23   the probability of a defendant’s immigration detention and removal to deny bail under the
24   BRA. Id. at 1091-92.
25          “When an alien who has no lawful right to be in the United States is found in this
26   country, ICE may remove and deport that person under the authority of the INA.” Trujillo-
27   Alvarez, 900 F. Supp. 2d at 1169. In the alternative, “ICE may choose to postpone the
28   removal and deportation of the person while the U.S. Attorney’s Office brings a criminal


                                                -4-
 1   prosecution.” Id. If the Government chooses to prioritize criminal prosecution over
 2   immediate removal, it may not then “use its discretionary power of removal to trump a
 3   defendant’s right to an individualized determination under the Bail Reform Act.” Santos-
 4   Flores, 794 F.3d at 1091.
 5            Under the INA, an alien must be removed within 90 days of being ordered removed
 6   and must be detained during the 90-day removal period; however, “[i]f the alien is detained
 7   or confined (except under an immigration process),” the removal period does not begin
 8   until “the date the alien is released from detention or confinement.”             8 U.S.C. §
 9   1231(a)(1)(B)(iii); see also 8 U.S.C. § 1231(a)(1)(A), (a)(2). Courts have interpreted the
10   phrase “released from detention or confinement” to mean “release from incarceration
11   pursuant to a final judgment of conviction,” rather than release subject to conditions of
12   pretrial supervision, since “a person who has been released subject to conditions of pretrial
13   supervision is still ‘confined’ because they are subject to restraints not shared by the public
14   generally that significantly confine and restrain their freedom.” Trujillo-Alvarez, 900 F.
15   Supp. 2d at 1174-75; see also United States v. Resendiz-Guevara, 145 F. Supp. 3d 1128,
16   1135 (M.D. Fla. Nov. 12, 2015) (same). Although the Ninth Circuit has not definitely ruled
17   on the issue of when the 90-day removal period begins to run, see Santos-Flores, 794 F.3d
18   at 1091 n.3, it appeared to endorse the view of Trujillo-Alvarez in an unpublished order.
19   United States v. Castro-Inzunza, No. 12-30205, 2012 WL 6622075, at *1 (9th Cir. July 23,
20   2012).
21            In Veloz-Alonso and Vasquez-Benitez, the Sixth Circuit and D.C. Circuit,
22   respectively, reversed district court orders prohibiting ICE from civilly detaining
23   defendants who had been released under the BRA. Veloz-Alonso, 910 F.3d at 267;
24   Vasquez-Benitez, 919 F.3d at 548. In Vasquez-Benitez, the court found that the BRA and
25   INA serve different purposes: individuals are detained under the BRA to ensure their
26   presence at trial and the safety of the community, whereas individuals are detained under
27   the INA to facilitate their removal from the country. 919 F.3d at 553. “ICE’s authority to
28   facilitate an illegal alien’s removal from the country does not disappear merely because the


                                                  -5-
 1   U.S. Marshal cannot detain him under the BRA pending his criminal trial.” Id. The Third
 2   Circuit echoed this conclusion in Nunez, finding that the INA permits the detention of an
 3   alien for the purpose of removing her “but not for the sole purpose of ensuring her presence
 4   for criminal prosecution.” 928 F.3d at 245. Trujillo-Alvarez likewise recognized—
 5   consistent with Vasquez-Benitez and Nunez—that ICE has the authority to detain a
 6   defendant for the purpose of removing him but that “neither ICE nor any other part of the
 7   Executive Branch may . . . hold someone in detention for the purpose of securing his
 8   appearance at a criminal trial without satisfying the requirements of the BRA.” Id. at 1176,
 9   1178-79.
10          In Veloz-Alonso, the Sixth Circuit held that “ICE may fulfill its statutory duties
11   under the INA to detain an illegal alien pending trial or sentencing regardless of a BRA
12   release determination.” 910 F.3d at 270. While the Court agrees with the Government that
13   this holding is in tension with Trujillo-Alvarez, it is also in tension with Santos-Flores,
14   which held that ICE’s power of removal cannot be used to trump a defendant’s rights under
15   the BRA. 794 F.3d at 1091. The Sixth’s Circuit’s finding that ICE “is under mandatory
16   instruction to detain and deport an alien illegally reentering after a final removal order,”
17   Veloz-Alonso, 910 F.3d at 269, is also at odds with the finding in Santos-Flores that
18   “[r]einstatement of a prior order of removal is neither automatic nor obligatory,” and that
19   ICE may “exercise its judgment that the public interest in criminally prosecuting an alien
20   is greater than the public interest in swiftly removing him,” Santos-Flores, 794 F.3d at
21   1091. Santos-Flores—and not Veloz-Alonso—is binding precedent on this Court.
22          In addition to being at odds with binding Ninth Circuit precedent, the reasoning of
23   Veloz-Alonso is unpersuasive. In finding that ICE is under mandatory instruction to detain
24   and deport defendants illegally reentering after a final removal order, Veloz-Alonso failed
25   to analyze when the 90-day removal and mandatory detention period of 8 U.S.C. § 1231
26   begins to run. This Court agrees with the determination of other courts—including
27   Trujillo-Alvarez—that the 90-day removal period begins to run when a defendant is
28   released from incarceration pursuant to a final judgment of conviction, rather than when a


                                                -6-
 1   defendant is released on conditions under the BRA. Accordingly, ICE is not under
 2   mandatory instruction to detain and deport defendants placed on pretrial release under the
 3   BRA.
 4          Just as it failed to address the issue of when mandatory detention during the 90-day
 5   removal period of 8 U.S.C. § 1231 begins to run, Veloz-Alonso also failed to address the
 6   impact of 8 C.F.R. § 215.2(a) and 215.3(g), which together prioritize criminal prosecution
 7   over the immediate departure of alien defendants. Pursuant to 8 C.F.R. § 215.2(a),
 8   department-control officers are directed to temporarily prevent the departure of an alien
 9   from the United States if that “departure would be prejudicial to the interests of the United
10   States.” Pursuant to 8 C.F.R. § 215.3(g), an alien’s departure is prejudicial to the interests
11   of the United States if the alien “is needed in the United States as a witness in, or as a party
12   to, any criminal case under investigation or pending in a court in the United States,”
13   although the departure may be permitted “with the consent of the appropriate prosecuting
14   authority.” Although the Ninth Circuit has not determined the impact of these regulations,
15   see Santos-Flores, 794 F.3d at 1091 n.3, this Court agrees with the courts that have required
16   the Government to show “why it lacked the ability to prevent Defendant’s departure
17   through a stay or departure control” in light of 8 C.F.R. § 215.2(a) and 215.3(g). Resendiz-
18   Guevara, 145 F. Supp. 3d at 1136. Here, the prosecution has offered no explanation as to
19   why it did not attempt to prevent ICE’s removal of Defendant.
20          Even if the reasoning of Veloz-Alonso were persuasive, the Sixth Circuit found in
21   that case that “there is no statutory conflict” between the BRA and the INA only “[t]o the
22   extent that ICE may fulfill its statutory mandates without impairing” the BRA’s purpose
23   of “ensur[ing] the appearance of criminal defendants at judicial proceedings.” 910 F.3d at
24   270. The Government has failed to show how ICE’s detention and removal of Defendant
25   in this case has not impaired the BRA’s purpose of ensuring Defendant’s appearance at
26   judicial proceedings. Indeed, the record reflects that ICE’s detention of Defendant caused
27   Defendant to miss two court dates scheduled as preliminary hearings. (Docs. 9, 10.)
28   Defendant’s deportation caused him to miss the oral argument held before this Court on


                                                  -7-
 1   October 28, 2019. (Doc. 42.)
 2          The Court is concerned that the delay caused by ICE’s detention of Defendant and
 3   the Government’s lack of preparedness at the hearing held on March 11, 2019 resulted in
 4   a violation of Fed. R. Crim. P. 5.1, which requires that a preliminary hearing be held within
 5   14 days after a defendant’s initial appearance if the defendant is in custody. Since
 6   Defendant remained in custody despite Judge Rateau’s release order, the deadline for
 7   holding a preliminary hearing expired on March 11, 2019. Although a preliminary hearing
 8   need not be held when a defendant is indicted, see Fed. R. Crim. P. 5.1(a)(2), in this case,
 9   Defendant was not indicted until March 13, 2019—after the expiration of the deadline for
10   holding a preliminary hearing.
11          The Court is also concerned that Defendant was held for an extended period in the
12   custody of the U.S. Marshal after issuance of Judge Rateau’s release order under the BRA.
13   Defendant’s Motion to Dismiss (Doc. 20) indicates that, from at least March 11, 2019 until
14   approximately March 25, 2019, Defendant was held in the custody of the U.S. Marshal,
15   rather than ICE custody, notwithstanding Judge Rateau’s release order.
16          Most concerning, ICE’s removal of Defendant from this country is interfering with
17   Defendant’s Sixth Amendment right to “consult with counsel, to review the evidence
18   against him[,] and to prepare a defense to the charge.” Resendiz-Guevara, 145 F. Supp. 3d
19   at 1138. While the Government suggests that Defendant may consult with his attorney
20   telephonically or that his attorney may travel to Mexico for in-person consultations, it is
21   not the prerogative of the prosecution or ICE to dictate how Defendant is able to consult
22   with his attorney.
23          ICE initially chose to prioritize Defendant’s criminal prosecution over his
24   immediate removal but, faced with a lawful release order under the BRA, it reversed course
25   and decided to instead prioritize his immediate removal. “The fact that ICE will not agree
26   or cannot be trusted to delay deportation—that separate agencies within the Executive
27   Branch do not communicate and cooperate—cannot serve to deprive a defendant of his
28   rights” under the Constitution. United States v. Argueta-Espinoza, No. 4:18MJ3133, 2018


                                                 -8-
 1   WL 4492226, at *2 (D. Neb. Sept. 19, 2018). By deporting defendants regardless of the
 2   resulting prejudice to criminal prosecutions, ICE displays an “apparent willingness to
 3   prejudice the interests of the people of the United States and the constitutional rights of the
 4   accused, with resulting waste of DOJ, court, and defense resources.” United States v.
 5   Boutin, 269 F. Supp. 3d 24, 28-29 (E.D.N.Y. Dec. 20, 2017). The problem in this case lies
 6   not with any action attributable to Defendant but instead with the fact “that two Article II
 7   agencies will not coordinate their respective efforts.” Barrera-Omana, 638 F. Supp. 2d at
 8   1111-12. “It is not appropriate for an Article III judge to resolve Executive Branch turf
 9   battles” and “run interference for the prosecuting arm of the government.” Id. at 1112. If
10   ICE is unwilling to exercise its authority to delay a deportation when a criminal prosecution
11   is pending, “‘it is a matter for the Executive Branch to resolve internally.’” Boutin, 269 F.
12   Supp. 3d at 29 (quoting United States v. Ailon-Ailon, 875 F.3d 1334, 1339 (10th Cir. 2017)
13   (per curiam)).
14          If ICE jeopardizes a district court’s ability to try a defendant by placing the
15   defendant in immigration detention or removing him, “the district court may craft an
16   appropriate remedy.” Santos-Flores, 794 F.3d at 1091. A district court may dismiss an
17   indictment under its supervisory powers “to remedy a constitutional or statutory violation;
18   to protect judicial integrity by ensuring that a conviction rests on appropriate considerations
19   validly before a jury; or to deter future illegal conduct.” Barrera-Moreno, 951 F.2d at
20   1091. Here, the prosecution’s failure to coordinate with ICE has resulted in the violation
21   of Defendant’s rights. Dismissal of the indictment is appropriate under this Court’s
22   supervisory powers to remedy the ongoing violation of Defendant’s Sixth Amendment
23   rights. In order to promote respect for the BRA and to deter ICE and the U.S. Attorney’s
24   Office from continuing to engage in turf battles in lieu of inter-agency cooperation, the
25   Court agrees with Judge Macdonald that dismissal with prejudice is appropriate.
26          Accordingly,
27          IT IS ORDERED that the Government’s Objection to Judge Macdonald’s Report
28   and Recommendation (Doc. 31) is overruled.


                                                  -9-
 1         IT   IS   FURTHER      ORDERED          that   Judge   Macdonald’s   Report   and
 2   Recommendation (Doc. 30) is accepted and adopted in full.
 3         IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc. 20) is
 4   granted.
 5         IT IS FURTHER ORDERED that the indictment in the above-captioned case
 6   against Defendant Francisco Munoz Lutz (Doc. 14) is dismissed with prejudice.
 7         Dated this 8th day of November, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            - 10 -
